DETAILED ACTION
Acknowledgements
In the reply filed November 1, 2021, the applicant amended claims 1, 18 and 19.
Currently claims 1-3 and 5-19 are under examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Borak (U.S. Pub. No. 2016/0069149).
Regarding Claim 1, Borak discloses a wellhead assembly, the wellhead assembly comprising: 
A high pressure wellhead housing (Borak: 12); 
A casing hanger assembly (Borak: 28) located within the high pressure wellhead housing (Borak: 12); and 

Wherein the wellhead assembly is arranged so that the casing (Borak: 16) is able to move relative to the high pressure wellhead housing (Borak: 12) after the casing hanger assembly is installed and during the use of the wellhead assembly in drilling or production operations (Borak: Paragraph [0006], [0033]: accommodation of movement of casing relative to high pressure wellhead housing due to thermal expansion), and the wellhead assembly comprises an expansion space (Borak: 36).
Regarding Claim 2, Borak discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (Borak: 28) is arranged so that it is able to move relative to the high pressure wellhead housing (Borak: 12) to allow the relative movement between the casing (Borak: 16) and the high pressure wellhead housing (Borak: 12).
Regarding Claim 3, Borak discloses a wellhead assembly as claimed claim 1, wherein the casing hanger assembly (Borak: 28) is arranged so that the casing (Borak: 16) is able to move relative to the casing hanger assembly (Borak: 28) to allow the relative movement between the casing (Borak: 16) and the high pressure wellhead housing (Borak: 12).
Regarding Claim 5, Borak discloses a wellhead assembly as claimed in claim 1, wherein the expansion space (Borak: 36) is within the high pressure wellhead housing (Borak: 12) and is a space into which the casing hanger assembly (Borak: 28) can move.
Regarding Claim 6, Borak discloses a wellhead assembly as claimed claim 1, wherein the expansion space (Borak: 36) is within the casing hanger assembly (Borak: 28) and is a space into which the casing (Borak: 16) can move.
Regarding Claim 7, Borak discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (Borak: 28) comprises a dynamically tolerant seal (160).
Regarding Claim 8, Borak discloses a wellhead assembly as claimed in claim 1, wherein the casing hanger assembly (Borak: 28) is arranged so that the casing (Borak: 16) is able to move relative to the high pressure wellhead housing (Borak: 12).
Regarding Claim 9, Borak discloses a wellhead assembly as claimed in claim 8, wherein the wellhead assembly comprises a plurality of casing hanger assemblies (Borak: 28) that are arranged so that they are able to allow relative movement between a casing (Borak: 16) it supports and to the high pressure wellhead housing (Borak: 12), and wherein the plurality of casing hanger assemblies (Borak: 28) that are arranged so that they are able to move are supported on each other.
Regarding Claim 10, Borak discloses a wellhead assembly as claimed claim 1, wherein the well head assembly comprises a plurality of casing hanger assemblies (Borak: 28), and at least one of the casing hanger assemblies (Borak: 28) is arranged so that the casing (Borak: 16) is able to move relative to the high pressure wellhead housing (Borak: 12), and wherein the expansion space (Borak: 36) is adjacent to the uppermost casing hanger assembly (Borak: 28) that is arranged so that its respective casing (Borak: 16) is able to move relative to the high pressure wellhead housing (Borak: 12).
Regarding Claim 11, Borak discloses a wellhead assembly as claimed claim 1, wherein the wellhead assembly comprises a production casing hanger assembly (Borak: 28).
Regarding Claim 12, Borak discloses a wellhead assembly as claimed in claim 11, wherein the production casing hanger assembly (Borak: 28) is fixed relative to the high pressure wellhead housing (Borak: 12).
Regarding Claim 13, Borak discloses a wellhead assembly as claimed in claim 11, wherein the production casing hanger assembly (Borak: 28) is supported by a production casing hanger landing device (Borak: 17).
Regarding Claim 14, Borak discloses a wellhead assembly as claimed in claim 13, wherein the production casing hanger landing device (Borak: 17) is an installable device that is locked to the high pressure wellhead housing (Borak: 12).
Regarding Claim 15, Borak discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly comprises a suction anchor that provides structural support to the high pressure wellhead housing (Borak: 12).
Regarding Claim 16, Borak discloses a wellhead assembly as claimed in claim 1, wherein the wellhead assembly is part of a production well.
Regarding Claim 17, Borak discloses a method of accommodating well growth in a wellhead assembly, wherein the method comprises using the wellhead assembly of claim 1.
Regarding Claim 18, Borak discloses a method of providing a wellhead assembly, the method comprising: 
Providing a high pressure wellhead housing (Borak: 12); 

Providing a casing (Borak: 16) supported by the casing hanger assembly (Borak: 28); and 
Wherein the casing hanger assembly (Borak: 28) within the high pressure wellhead housing (Borak: 12) is arranged such that when the casing hanger assembly (Borak: 28) is installed in the high pressure wellhead housing (Borak: 12) the casing (Borak: 16) supported on the casing hanger assembly (Borak: 28) is able to move relative to the high pressure wellhead housing (Borak: 12) after the casing hanger assembly is installed and during the use of the wellhead assembly in drilling or production operations, and the wellhead assembly comprises an expansion space (Borak: 36).
Regarding Claim 19, Borak discloses the method according to claim 18, wherein the wellhead assembly comprises: 
The high pressure wellhead housing (Borak: 12); 
The casing hanger assembly (Borak: 28) located within the high pressure wellhead housing (Borak: 12); and  
The5THe casing (Borak: 16) supported by the casing hanger assembly (Borak: 28), wherein the wellhead assembly is arranged so that the casing (Borak: 16) is able to move relative to the high pressure wellhead housing (Borak: 12) after the casing hanger assembly is installed and during the use of the wellhead assembly in drilling or production operations.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 5-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679